                         UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF CALIFORNIA



NATHANIEL JOHNSON,
          Plaintiff,                         No. 2:17-cv-0344 KJM AC P
    vs.

E. ARNOLD, et al.,
            Defendants.                      ORDER & WRIT OF HABEAS CORPUS
                                     /       AD TESTIFICANDUM


         Nathaniel Johnson, inmate # P-01302, a necessary and material witness in proceedings
in this case on July 16, 2019, is confined in Deuel Vocational Institution, in the custody of the
Warden; in order to secure this inmate’s attendance it is necessary that a Writ of Habeas Corpus
ad Testificandum issue commanding the custodian to produce the inmate to Courtroom No. 25
(8th Floor), before United States Magistrate Judge Kendall J. Newman, United States District
Court, 501 I Street, Sacramento, California on July 16, 2019, at 1:30 p.m.

       ACCORDINGLY, IT IS ORDERED that:

         1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
commanding the Warden to produce the inmate named above to testify in the United States
District Court at the time and place noted above, and from day to day until completion of court
proceedings or as ordered by the court; and thereafter to return the inmate to the above
institution;

        2. The custodian is ordered to notify the court of any change in custody of this inmate
and is ordered to provide the new custodian with a copy of this writ; and

       3. The Clerk of the Court is directed to serve a courtesy copy of this order and writ of
habeas corpus ad testificandum on the Out-To-Court Desk, California State Prison-Sacramento.

                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: The Warden, Deuel Vocational Institution, 23500 Kasson Road, Tracy, CA 95304:

         WE COMMAND you to produce the inmate named above to testify before the United
States District Court at the time and place noted above, and from day to day until completion of
the proceedings or as ordered by the court; and thereafter to return the inmate to the above
institution.

       FURTHER, you have been ordered to notify the court of any change in custody of the
inmate and have been ordered to provide the new custodian with a copy of this writ.


DATED: May 3, 2019
